Citation Nr: 1611164	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  09-37 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Frank J. Del Barto, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This appeal to the Board of Veterans' Appeals  (Board) arose from a November 2006 rating decision in which agency of original jurisdiction (AOJ), inter alia, determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for a low back condition with scoliosis. 

The AOJ again declined to reopen the claim for a low back condition with scoliosis in an August 2007 rating decision. 

In October 2007, the Veteran filed a notice of disagreement (NOD) specifically with regard to the August 2007 rating decision.  However, as the NOD was received within the appeal period for the November 2006 rating decision, the Board finds that the NOD serves to place both the November 2006 rating decision and the August 2007 decision in appellate status.  The AOJ issued another rating decision in November 2007, which reflects the continued denial of the claim.  The AOJ issued a statement of the case (SOC) in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.

In December 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the AOJ; a transcript of that hearing is of record.

In March 2013, the Board reopened the claim for service connection for a low back disability and remanded the claim for service connection, on the merits, for further development.  The case was readjudicated by the AOJ in a July 2015 supplemental SOC (SSOC). Of note, the July 2015 SSOC continued to characterize the claim as a claim to reopen, but in the body of the SSOC, the AOJ readjudicated the claim on the merits.  Going forward, the AOJ should characterize the claim as one for service connection as the claim was reopened by the Board in March 2013.  

This appeal is now being processed utilizing  the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  
The Board notes that VA treatment records are available in Virtual VA that are not found in VBMS.

For the reasons expressed below, the matter on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In March 2013, the Board remanded the claim, in part, to obtain a VA etiology opinion.  On remand, VA opinions were obtained in June 2014 and May 2015.  As explained below, however, the Board finds that the VA opinions obtained on remand are inadequate, and that further medical opinion is warranted.    

Pursuant to the March 2013 remand, the examiner was asked to address whether the Veteran's pre-existing scoliosis (noted on pre-induction examination reports in March 1964 and May 1966) was aggravated by service, as well as whether any other current low back disability was directly related to service.  

In June 2014, the VA examiner indicated the inability to separate the Veteran's pre-existing scoliosis from any current low back disability without resort to speculation and found that the pre-existing scoliosis was not aggravated by service, as there was no severe injury in service that could have permanently worsened the pre-existing condition beyond its natural progression.  In May 2015, another VA examination and opinion were obtained.  However, on or about the same day that the May 2015 VA examiner issued his report, the Veteran submitted an affidavit regarding circumstances in service that he contends demonstrate that his pre-existing scoliosis was aggravated in service and that he had other low back disabilities that began in service.  As the examiner did not address the Veteran's affidavit, or the lay evidence contained therein, it appears that the May 2015 VA examiner's opinion may have been based upon incomplete facts.  

In this regard, with respect to aggravation of pre-existing scoliosis, the May 2015 VA examiner noted that the disorder was not aggravated beyond its natural progression.  However, the examiner did not address the Veteran's statements that he had been placed on light duty during service, due to back pain, and that he was still on light duty when he separated from service.  Further, the May 2015 VA examiner did not address the Veteran's statement that during the service separation examination, his back was never examined, X-rays and leg length measurements were not taken.  See May 2015 Veteran's affidavit.  

With respect to degenerative disc disease, the Board observes that the May 2015 VA examiner concluded that the Veteran has a current disorder of degenerative disc disease but that it is not related to service because there is no evidence of serious injury or hospitalization in service. and that the only continuum of care since service was for scoliosis.  Notably, however, the Veteran is competent to report continuity of low back symptomatology even if he did not receive continuous medical treatment for the disability.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the opinion does not clearly reflect that the examiner considered the Veteran's contentions regarding in-service incurrence of back problems, set forth in the May 2015 affidavit.  

In the Veteran's May 2015 affidavit, he reported that his back pain began in basic training and got worse throughout his military career.  He also reported that the hoists that he worked on required him to manually push, pull and lift heavy parts.  He noted that on a daily basis, his job required him to crawl underneath vehicles, bend under the hood, and reach in from the top, lifting fenders and heavy replacement parts.  He also reported that his work involved staying in uncomfortable positions for prolonged periods of time.  He reported that he was often very uncomfortable being under a vehicle, not able to get at the components at a good angle with the right tools, and straining himself to complete the work.  Finally, he expressed his contention that during his assignment, he experienced more significant back pain because he was outside, working on vehicles for at least eight hours or more per day.  See Veteran's May 2015 affidavit.  The May 2015 VA examiner did not address any of these contentions. 

Additionally, the VA examiner was asked to identify the Veteran's current low back disabilities, if any, other than scoliosis.  However, the examiner did not list the Veteran's current disabilities.  Such list was required particularly in light of a June 2014 letter from a private chiropractor, Dr. T.P., who indicated that the Veteran's duties in service caused a herniated disc in the Veteran's low back.  Dr. T.P. did not indicate whether the Veteran has a herniated disc currently, or whether the opinion was in reference to the herniated disc documented as having occurred in the 1980's.  Thus, the VA examiner should have identified all of the current low back disabilities and specifically discussed whether the Veteran has current d a current herniated disc disorder.  

For all of the foregoing reasons, the Board finds that the medical evidence currently of record does not adequately resolve the claims on appeal, and that further medical opinion is warranted.  Therefore, on remand, the AOJ should arrange to obtain an addendum opinion from the physician who provided the May 2015 opinion, or from another appropriate physician based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

On remand, the examiner should discuss whether the Veteran's degenerative disc disease began within one year of service separation as such chronic disease is presumptively associated with service if it became manifest to a compensable degree within one year of service separation.  See 38 C.F.R. § 3.309(a). 

Additionally, as discussed in the March 2013 remand, the examiner is reminded to specifically consider and discuss the medical opinions and/or comments provided in the July 2003 VA examination report as well as an August 2005 VA treatment record which stated that there is a probable link between the Veteran's in-service back condition and his current medical condition.  The examiner should also review private MRI reports dated in 2003 and 2005.  The examiner should also review and discuss the January 2006 letter of Dr. H.C., who indicated that the Veteran's lumbar pain is consistent with lumbar disc pain, radiculopathy, and strain which is likely and probably linked to the Veteran's in-service back condition.  Further, the examiner should review Dr. H.C.'s handwritten October 2007 addendum which indicated that the Veteran's scoliosis was aggravated by service.  The examiner should also consider the October 2012 letter of Dr. S.G. that scoliosis and subsequent persistent back and leg pain was aggravated by military service.  The examiner should also consider  the aforementioned June 2014 letter from Dr. T.P. along with the Veteran's May 2015 affidavit and any other lay assertions.

As noted in the March 2013 remand, while the favorable medical opinions are sufficient to suggest a medical nexus between a current low back disorder and service, none of the opinions is specific to any current lumbar spine disability, or includes sufficient information to resolve the question of whether there exists a medical relationship between any current lumbar spine disability and service - including on the basis of aggravation of pre-existing scoliosis.    

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging to obtain further medical opinion evidence for these claims, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records (in addition to those previously obtained).

The Board appreciates that the AOJ associated VA treatment records with the file following the March 2013 remand.  However, as records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file, the AOJ should again request any outstanding VA treatment records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should obtain all records of pertinent VA treatment for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal (particularly as regards any outstanding, pertinent private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  The AOJ's adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication of the claim.

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.
 
 2.  Send to the Veteran and his attorney a letter requesting that the Veteran  provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records and/or responses received from each contacted entity have been associated with the claims file,  arrange to obtain an addendum opinion from the physician who provided the May 2015 opinion.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion based on file review (to the extent possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion.  

The contents of the entire electronic claims file(in VBMS and Virtual VA),  to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

Following a review of all the relevant evidence, the designated physician should address the following:

(a) Clearly identify all current low back disorder(s), to include scoliosis and degenerative disc disease.  The examiner should  indicate whether the Veteran has, or has had at any time since 2005, a herniated disc in the lumbar spine.

(b) With respect to current scoliosis, the examiner should offer an opinion, consistent with sound medical judgment, as to whether is it at least as likely as not (i.e., a 50 percent or greater probability) that such pre-existing disorder was aggravated (i.e. permanently worsened beyond natural progression) during, or as a result of, service.  

If an increase in severity of scoliosis during service is noted, the examiner should indicate whether such increase was clearly and unmistakably due to the natural progress of the disorder, and not from in-service aggravation.

(c)  Indicate whether degenerative disc disease became manifest within one year of service separation.

(d)  With respect to each diagnosed  disability other than scoliosis, the examiner should offer opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability had its onset in, or is otherwise medically-related to the Veteran's military service, to include injury/complaints therein.  

In addressing the above,  the examiner must  consider and discuss all pertinent medical and lay evidence, to include service treatment records; the medical opinions/comments provided in the July 2003 VA examination report and the August 2005 VA treatment record, as well as private MRI reports dated in 2003 and 2005, the January 2006 letter of Dr. H.C. and handwritten October 2007 addendum, the October 2012 letter of Dr. S.G., and the June 2014 letter from Dr. T.P., along with the Veteran's May 2015 affidavit and any other lay assertions.

All examination findings/testing (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.
 
5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra. 

6.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for low back disorder in light of all pertinent evidence (to include all evidence added to the claims file since the last adjudication) and legal authority.

7.  If the claim remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the  appeal.  38 C.F.R. § 20.1100(b) (2015).


